Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (No. 333-82926 and No. 333-26049) on Form S-8 of Corning Incorporated of our report dated June 24, 2013, relating to the financial statements and supplemental schedule of the Corning Incorporated Investment Plan, which appears in this Annual Report on Form 11-K of the Corning Incorporated Investment Plan for the year ended December 31, 2012. Respectfully Submitted, /s/ Insero & Company CPAs, P.C. Certified Public Accountants Rochester, New York June 24, 2013
